Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January   25, 2007







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed January   25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01108-CV
____________
 
IN RE DANIEL JAMES SIXTA, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 13, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Harris County District Clerk to transmit
a copy of his application for habeas corpus and related documents to the Court
of Criminal Appeals.
We do
not have jurisdiction to issue the relief relator requests.  We accordingly
dismiss relator=s petition for writ of mandamus for lack of jurisdiction. 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed January 25, 2007.
Panel consists of Justices Yates,
Anderson, and Hudson.